     Case 3:20-cv-00177-DMS-AGS Document 25 Filed 12/01/20 PageID.331 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALEXANDER BAYONNE STROSS,                           Case No.: 20-cv-177-DMS-AGS
12
                                         Plaintiff,       ORDER AMENDING JUDGMENT
13
      v.
14
15
16    Z LIFESTYLE LLC,

17
                                       Defendant.
18
19
           On November 5, 2020, the Court granted Plaintiff’s motion for default judgment.
20
     (ECF No. 22.) The Court awarded Plaintiff $14,500.00 in statutory damages, $454.99 in
21
     costs, and $8,755.55 in attorneys’ fees, based off a rate of $400 per hour for Plaintiff’s lead
22
     counsel and $150 per hour for Plaintiff’s summer associates and paralegals. (Id.) The
23
     Court directed Plaintiff to file additional documentation supporting attorneys’ fees for the
24
     expenditure of time preparing Plaintiff’s reply to Defendant’s opposition to the motion for
25
     default judgment. (Id.)
26
           Plaintiff filed additional documentation on November 19, 2020. (ECF No 24.)
27
     Counsel declared Plaintiff incurred $2,080.00 in the preparation of Plaintiff’s reply and
28

                                                      1
                                                                                   20-cv-177-DMS-AGS
     Case 3:20-cv-00177-DMS-AGS Document 25 Filed 12/01/20 PageID.332 Page 2 of 2



 1   submitted an itemized invoice that reflected the billing rates ordered by the Court. (See
 2   Ex. A to ECF No. 24.) After reviewing Plaintiff’s documentation, the Court finds
 3   Plaintiff’s expenditure of approximately eight additional hours in this matter to be
 4   reasonable. Accordingly, the Court grants Plaintiff an additional $2,080.00 in attorneys’
 5   fees.
 6           Plaintiff is further entitled to post-judgment interest. See Air Separation, Inc. v.
 7   Underwriters at Lloyd’s of London, 45 F.3d 288, 290 (9th Cir. 1995) (“Under the
 8   provisions of 28 U.S.C. § 1961, postjudgment interest on a district court judgment is
 9   mandatory.”). The post-judgment interest rate is calculated “at a rate equal to the weekly
10   average 1-year constant maturity Treasury yield, as published by the Board of Governors
11   of the Federal Reserve System, for the calendar week preceding the date of the judgment.”
12   28 U.S.C. § 1961(a). Here, judgment was entered on November 5, 2020. (ECF No. 23.)
13           For the foregoing reasons, it is hereby ORDERED that:
14           1. The judgment against Defendant is amended to reflect the additional award of
15              $2,080.00 in attorneys’ fees;
16           2. Defendant shall make payment to Plaintiff in the amount of $25,789.99 within
17              thirty (30) days of this Order for statutory damages, costs, and attorneys’ fees of
18              $23,709.99 awarded under the Court’s November 5, 2020 Order, and $2,080.00
19              for attorneys’ fees related to the preparation of Plaintiff’s reply, plus post-
20              judgment interest pursuant to 28 U.S.C. § 1961(a).
21
             IT IS SO ORDERED.
22
23
     Dated: December 1, 2020
24
25
26
27
28

                                                    2
                                                                                  20-cv-177-DMS-AGS
